 


110 HR 1127 IH: American Manufacturing Competitiveness Act
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1127 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2007 
Mr. Knollenberg introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Tariff Act of 1930 to allow United States manufacturers that use products subject to countervailing or antidumping duty proceedings or use domestic like products to participate in those proceedings as interested parties, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Manufacturing Competitiveness Act.   
2.FindingsThe Congress finds the following: 
(1)The competitiveness of manufacturing industries in the United States must be a priority for the United States Government. 
(2)Antidumping and countervailing duty laws of the United States are in the interest of the United States, when applied in an objective and fair manner, to prevent unfair pricing and subsidized competition. 
(3)Imposing antidumping and countervailing duties may harm United States industrial users of imported goods or domestic like products, because those users rely on such goods to manufacture products in the United States. 
(4)Current law does not permit United States industrial users to participate fully in antidumping or countervailing duty cases that might affect their businesses substantially; nor can decisionmakers in these cases consider, under United States law, the effects on United States industrial users in determining whether to impose antidumping or countervailing duties. 
(5)It is a matter of fundamental fairness that businesses in the United States that may be affected by antidumping and countervailing duties should be able to participate meaningfully in the process by which decisions regarding those duties are made. 
(6)In order to ensure economically sound decisions and the health of United States manufacturers, the benefits of imposing antidumping and countervailing duties should be balanced against the economic harm caused by imposing those duties, and antidumping and countervailing duties should not be imposed if the harm is greater than the benefits of imposing such duties. 
3.Participation of industrial users in countervailing and antidumping duty proceedingsTitle VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.) is amended as follows: 
(1)Section 701(a) (19 U.S.C. 1671(a)) is amended— 
(A)by striking and at the end of paragraph (1); 
(B)by adding and after merchandise for importation, at the end of paragraph (2); and 
(C)by inserting after paragraph (2) the following: 
 
(3)the Commission determines that the imposition of a countervailing duty on such merchandise equal to the amount of the net countervailable subsidy would result in greater benefits to that United States industry than harm to United States industrial users,. 
(2)Section 702(b)(4)(B) (19 U.S.C. 1671a(b)(4)(B)) is amended by striking or (G) and inserting (G), or (H). 
(3)Section 703 (19 U.S.C. 1671b) is amended— 
(A)in subsection (a)(1), in the first sentence, by striking and that imports of the subject merchandise are not negligible and inserting , that imports of the subject merchandise are not negligible, and that the imposition of a countervailing duty on the subject merchandise equal to the amount of the net countervailable subsidy would result in greater benefits to that United States industry than harm to United States industrial users; and 
(B)in subsection (b)(3), by striking or (G) each place it appears and inserting (G), or (H). 
(4)Section 704(a)(2)(B) (19 U.S.C. 1671c(a)(2)(B)) is amended— 
(A)in clause (i), by inserting (other than United States industrial users) after consumers;  
(B)by striking and at the end of clause (ii); 
(C)by striking the period at the end of clause (iii) and inserting ; and; and 
(D)by adding after clause (iii) the following: 
 
(iv)the relative impact on the competitiveness of United States industrial users, including, but not limited to, any such impact on employment by and investment in United States industrial users.. 
(5)Section 704(g)(2) (19 U.S.C. 1671c(g)(2)) is amended by striking or (G) and inserting (G), or (H). 
(6)Section 704(h)(1) (19 U.S.C. 1671c(h)(1)) is amended by striking or (G) and inserting (G), or (H). 
(7)Section 705(b)(1) (19 U.S.C. 1671d(b)(1)) is amended in the first sentence, by inserting before the period the following: , and whether the imposition of a countervailing duty on the subject merchandise in an amount equal to the net countervailable subsidy would result in greater benefits to that United States industry than harm to United States industrial users. 
(8)Section 731 (19 U.S.C. 1673) is amended— 
(A)by striking and at the end of paragraph (1); 
(B)by adding and after that merchandise for importation, at the end of paragraph (2); and 
(C)by inserting after paragraph (2) the following: 
 
(3)the Commission determines that the imposition of an antidumping duty on the subject merchandise under this subtitle would result in greater benefits to that United States industry than harm to United States industrial users,. 
(9)Section 732(b)(3)(B) (19 U.S.C. 1673a(b)(3)(B)) is amended by striking or (G) and inserting (G), or (H). 
(10)Section 733 (19 U.S.C. 1673b) is amended— 
(A)in subsection (a), in the first sentence, by striking and that imports of the subject merchandise are not negligible and inserting , that imports of the subject merchandise are not negligible, and that the imposition of an antidumping duty on the subject merchandise under this subtitle would result in greater benefits to that United States industry than harm to United States industrial users; and 
(B)in subsection (b)(2), by striking or (G) each place it appears and inserting (G), or (H). 
(11)Section 734(a)(2)(B) (19 U.S.C. 1673c(a)(2)(B)) is amended— 
(A)in clause (i), by inserting (other than United States industrial users) after consumers;  
(B)by striking and at the end of clause (ii); 
(C)by striking the period at the end of clause (iii) and inserting ; and; and 
(D)by adding after clause (iii) the following: 
 
(iv)the relative impact on the competitiveness of United States industrial users, including, but not limited to, any such impact on employment by and investment in United States industrial users.. 
(12)Section 734(g)(2) (19 U.S.C. 1673c(g)(2)) is amended by striking or (G) and inserting (G), or (H). 
(13)Section 734(h)(1) (19 U.S.C. 1673c(h)(1)) is amended by striking or (G) and inserting (G), or (H). 
(14)Section 735(b)(1) (19 U.S.C. 1673d(b)(1)) is amended in the first sentence, by inserting before the period the following: , and whether the imposition of an antidumping duty on the subject merchandise under this subtitle would result in greater benefits to that United States industry than harm to United States industrial users. 
(15)Section 736(c) (19 U.S.C. 1673e(c)) is amended— 
(A)in paragraph (1)(C), by inserting United States industrial user, after producer, the first place it appears; and 
(B)in paragraph (4)(A), by striking or (G) and inserting (G), or (H). 
(16)Section 751 (19 U.S.C. 1675) is amended— 
(A)in subsection (b)(2)— 
(i)in subparagraph (A), by inserting after material injury, the following: and (if that determination is affirmative) whether continuing the countervailing duty order or antidumping duty order or finding would result in greater benefits to the United States industry than harm to United States industrial users,; and 
(ii)in subparagraph (C), by inserting after material injury the following: , and (if the latter determination is affirmative) whether continuing the suspended investigation would result in greater benefits to the United States industry than harm to United States industrial users; 
(B)in subsection (c)— 
(i)in paragraph (1), by inserting before the period at the end the following: , and (if that determination is affirmative) whether continuing the countervailing duty order or antidumping duty order, or continuing the suspended investigation, would result in greater benefits to the United States industry than harm to United States industrial users; 
(ii)in paragraph (3)(A), by striking and (G) and inserting (G), or (H); and 
(iii)in paragraph (4)— 
(I)in subparagraph (A), by striking or (B) and inserting , (B), or (H); and 
(II)in subparagraph (B), by inserting described in section 771(9)(A) or (B) after an interested party; and  
(C)in subsection (d)(2)(B), by inserting before the period the following: and that continuation of the order, finding, or investigation, as the case may be, would result in greater benefits to the United States industry than harm to United States industrial users. 
(17)Section 752(a)(1) (19 U.S.C. 1675a(a)(1)) is amended— 
(A)in the first sentence, by inserting before the period the following: , and (if that determination is affirmative) whether continuation of the order or investigation, as the case may be, would result in greater benefits to the United States industry than harm to United States industrial users; and 
(B)in the second sentence, by inserting and on United States industrial users after industry.  
(18)Section 753(a)(1) (19 U.S.C. 1675b(a)(1)) is amended— 
(A)by striking or (G) and inserting (G), or (H); and 
(B)by inserting before the period the following: , and (if that determination is affirmative) whether imposition of the countervailing duty would result in greater benefits to the United States industry than harm to United States industrial users. 
(19)Section 771 (19 U.S.C. 1677(9)) is amended— 
(A)in paragraph (9)— 
(i)in subparagraph (F), by striking and at the end; 
(ii)in subparagraph (G), by striking the period at the end and inserting , and; and 
(iii)by adding at the end the following: 
 
(H)a United States industrial user, or a trade or business association a majority of whose members are United States industrial users.; and 
(B)by inserting after paragraph (9) the following: 
 
(9A)United States industrial userThe term United States industrial user means a manufacturer or producer that uses subject merchandise or a domestic like product in the manufacture or production of any product in the United States.. 
(20)Section 771 (19 U.S.C. 1677) is amended by adding at the end the following new paragraph: 
 
(37)Evaluation of benefits to United States industry and harm to United States industrial usersIn considering the potential benefits to the industry in the United States materially injured or threatened with material injury (in this paragraph referred to as the United States industry), and harm to United States industrial users, from the imposition or continuation of antidumping or countervailing duties under sections 701(a), 703(a), 705(b), 731, 733(a), 735(b), 751(b), 751(c), 751(d), 752(a), and 753(a), the Commission shall weigh harm to United States industrial users as a whole, taking into account the following factors: 
(A)Likely harm to United States industrial users from declines in output, sales, market share, profits, productivity, return on investments, and utilization of capacity in the production of downstream products, compared to likely benefits to the United States industry with respect to those factors. 
(B)Likely harm to United States industrial users from negative impact on cash flow, inventories, employment, wages, growth, ability to raise capital, and investment, compared to likely benefits to the United States industry with respect to those factors. 
(C)Likely negative effects on the existing development and production efforts of United States industrial users, including efforts to develop a derivative or more advanced version of their products for manufacture or production in the United States, compared to likely benefits to the United States industry with respect to those factors. 
(D)The effect of increased costs or prices for the subject merchandise and domestic like products and reduced availability of the subject merchandise and domestic like products on the competitiveness of United States industrial users located in the market, including the extent to which United States industrial users and their customers would be able to pass on additional costs resulting from antidumping and countervailing duties, compared to likely benefits to the United States industry with respect to those factors. 
(E)Such other economic factors as the Commission determines are relevant to the potential impact of the imposition or continuation of duties, as the case may be, on the United States industry and on United States industrial users.The Commission may determine harm to United States industrial users only if United States industrial users have presented credible evidence of such harm.. 
(21)Section 777(h) (19 U.S.C. 1677f(h)) is amended— 
(A)by striking and Industrial Users in the subsection heading; and 
(B)by striking for industrial users of the subject merchandise and, if the merchandise and inserting , if the subject merchandise or a domestic like product. 
(22)Section 782(i)(3)(A) (19 U.S.C. 1677m(i)(3)(A)) is amended by striking or (G) and inserting (G), or (H). 
 
